DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 8-10, 12-18 and 21 are allowed.
In regards to the prior art of record, the claims differ from the prior art of record (US 7210236 or US 2007/0033818) either singularly or in combination because they fail to anticipate or render obvious:
    PNG
    media_image1.png
    481
    699
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    256
    785
    media_image2.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S NOTE
The claims are considered eligible under 35 USC 101 because they are considered to be integrated into a practical application as described in MPEP 2106.05 (E). 

Response to Arguments
Applicant’s amendments, see Claim 13, filed 12/30/2020, with respect to the 35 USC 112(d) rejection have been fully considered and overcome the previous rejection.  The rejection of claim 13 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20140153075, or US-20140046625, or US-20080022763, or US-20050237058, or US-6534969, US-7210236 or US-4862081.

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LINA M CORDERO/Primary Examiner, Art Unit 2857